Decumber         31, 1973


The Honorable Mark W. White,           Jr.        ,,Opinion No. AH-191         ,’
Secretary of State
Aurtin, Texar     ,                                  Re:   What “perrona”     are required
                                                           to regiatcr   expenditure8 under
                                                           5 3(a) of House Bill 2, 63rd I.cg.,
                                                           to be codified ae Article 6252-9~.
Dear Secretary    White:      ,,   ”                       Vernon’8 Texan Civil Statutcn?

     On Jaauary 1, ~1974. the ~provisione of,House Bill 2’of ,the ,63rd Legislature
(Acts 1973, 63rd Leg.,      ch. 422,~ ,p. 1096) will,become    effective.   The Act ie one
“relating to the activities,    registration,    and reporting     rcquiremento.of  pcrsone
engaging in actidtiee designed to in5uence~legi,rlation”,          and may be otherwiee
known ae the “Lobby’Aet”.        It will be codified in Vernon’r       Texan Civil#&atutee
as Article 6252-9c,.

    Persona engaging in certain specified ac+tie,s,     npclled out irig .3 of the
Act, are required to regiet+r.  Section 3(a)(l) includes among those who must
regieter:                                       ~’

           “(1) a person who n&k&a       total expenditure in
       excea:o of $200 in a calendar quarter, :n~otincluding hi,s
       own travel, food, or lodging expenses,     or,hie own’
       membership    duer, for communicating directly with
       one or more members of the legislative       or exec-
       utive branch to influence legicllation . . . ”

     You have asked whether a corporation,    ~atisociation. ,firm, pbitncrship,
committee,   club or other organization,   or a group of persons who arc
voluntarily acting in concert, who expends in excess of $200.00 a calendar
quarter by paying an individual to communicate directly with a member of the
legislative or executive branch to in5uence legislation     be required to rcgistcr
under Sec. 3(a) in addition to the individual who must register      on their behalf.




                                         p. 899
.”   .




     The Honorable Mark W. White,            Jr.,   page 2 (H-191)




              Section 3(a)(2) requires registration of a person who receives compensation
         or reimbursement     from another to communicate directly with a member of the
         legislative  or executive branch to influence lbgislation.

             Your question tracks the language of $2(l) of the Act defining “per’son”.
         Therefore,   what you have aeked is whether a “person”,       as defined, who pays
         or reimburses    the person required by 5 3(a)(2) to register,   must also register
         if he or it expend& more than $200. We think not.

             Section 3(a)(l) applies to those who make expenditures       “for communicating
         directly with” a member of the legislative      or executive branches.     Section 2(5)
         defines “Communicates      directly with” to mean “contact in person or by tele-
         phone, telegraph,   or letter”.    The person who hires his communicating        done
         by another does not “communicate       directly with” , within that definition,   and is
         not required by 53(a)(l) or (2) to register.

             We see no constitutional problem in this classification           of those who must
         register.    The person required to register under         {3(a) must, in his registration
         give the full name and address of each person by whom he is employed to
         communicate and on whose behalf he ir to so.communicate.                 Section 5(b)(4).
         In addition,   5 5(c) requires that, if a registrant’s     activities  are done on behalf
         of a group, the registration    shall include a statement as to the number of
         members in, the group and a “full” description         of the methods used to develop
         and make decisions about positions on policy.

             In Attorney General Opinion H-18 (1973) we discussed the provisions   of this
         Act as they then appeared in House Bill 2, pending before the 63rd Legislature.

             We are of the opinion, therefore, that a “pereon”, es dcfincd in the Act,
         who expends in excess of $200 per calendar quarter by paying another to
         communicate directly with a member of the Legislature    would not have to
         regirter under House Bill 2.




                                             p. 900
..   .

                        ‘,




         me Honorable        Mark W. White, Jr.,   page 3 (H-191 )




                                      SUMMARY

                    Article 6252-9~~ Home Bill 2 of the 63rd
               Legislature,   doee not require the “person” (ured
               in ita inclusive sense) who employ8 or reimburses
               another to communicate with a member      of the
               legiilativc or executive branch to regirter.




                                               Attorney General of Texar

     APPROVED:




     DAVID M. KENDALL,              Chairman
     Opinion Committee




                                            P. 901